Exhibit 10.4

SEPARATION AGREEMENT

This Separation Agreement (this “Agreement”) is made and entered into as of June
24, 2019, by and between Timothy M. Howsman (“Executive”) and Williams
Industrial Services Group Inc. (the “Company”).  The Company and Executive are
sometimes collectively referred to herein as the “Parties” and individually as a
“Party.”

WHEREAS, Executive and the Company have determined to provide for the
termination of Executive’s employment with the Company on the terms and subject
to the conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties agree as follows:

1.         Termination of Employment; Resignations.  Effective as of June 21,
2019 (the “Separation Date”), Executive’s employment with the Company and its
affiliates (including, without limitation, as Chief Financial Officer of the
Company) shall terminate and Executive shall cease to be an employee and officer
of any and all of the foregoing.  In addition, as of the Separation Date,
Executive shall, and by execution of this Agreement he does, resign from any and
all directorships Executive may hold with any of the Company’s
affiliates.  Executive hereby agrees to execute any and all additional
documentation the Company may deem necessary or appropriate to effectuate such
resignations upon request by the Company, but he shall be treated for all
purposes as having so resigned upon the Separation Date, regardless of when or
whether he executes any such additional documentation.  As used in this
Agreement, the term “affiliate” means any entity controlled by, controlling, or
under common control with, the Company.

2.         Accrued Benefits.  The Company shall pay or provide to Executive the
following payments and benefits:

(a)        Salary and Vacation Pay.  By the next regular payroll date after the
Separation Date (or such earlier date as required by law), the Company shall
issue to Executive his final paycheck, reflecting (i) his earned but unpaid base
salary through the Separation Date, (ii) his accrued but unused vacation pay
through the Separation Date, and (iii) the remaining earned but unpaid amount of
his 2018 short-term incentive.

(b)        Expense Reimbursements.  The Company, within 30 calendar days after
the Separation Date, shall reimburse Executive for any and all reasonable
business expenses incurred by Executive in connection with the performance of
his duties prior to the Separation Date, which expenses shall be submitted by
Executive to the Company with supporting receipts and/or documentation no later
than 15 calendar days after the Separation Date.

(c)        Other Benefits.  All Company-provided benefits cease to accrue on the
Separation Date, including but not limited to accrual of vacation, sick, and
other benefits.  The Company will continue to provide Executive his existing
level of health and medical insurance benefits through June 30, 2019 and
Executive will thereafter be eligible for continued coverage under COBRA, as
subsidized by the Company to the extent provided in Section 3(d)
below.  Executive will receive information regarding election of benefit
continuation separately.










3.         Severance Benefits.  In consideration of, and subject to and
conditioned upon Executive’s execution and non-revocation of the release
attached as Exhibit A to this Agreement (the “Release”) and the effectiveness of
such Release as provided in Section 4 of this Agreement, and subject to
Executive’s continuing compliance with his obligations in Sections 5 and 6
hereof, the Company will pay or provide to Executive the following payments and
benefits, which Executive acknowledges and agrees constitute adequate and
valuable consideration, in and of themselves, for the promises contained in this
Agreement:

(a)        Salary Continuation.  The Company shall pay to Executive an amount
equal to Executive’s annual base salary (i.e., a total of $300,000) payable at
the same times and in the same increments as if Executive’s employment continued
from the Separation Date through the 1st anniversary of the Separation Date,
except that any payments that would otherwise be made between the Separation
Date and the date that the Release becomes effective and irrevocable (the
“Release Date”) will be accumulated and paid, without interest, on the first
regularly scheduled payroll date falling on or after the Release Date.

(b)        2019 Short-Term Incentive.  The Company shall pay to Executive a
short-term incentive for the 2019 fiscal year, based on actual performance
results for the entire fiscal year without regard to any discretionary
adjustments that have the effect of reducing the amount of the short-term
incentive (other than discretionary adjustments applicable to all senior
executives who did not terminate employment) and pro-rated based on the number
of days Executive was employed for the fiscal year through the Separation Date,
which shall be paid at the same time that short-term incentives for such year
are paid by the Company to participants under the 2019 short-term incentive plan
who remain employed (but in no event later than April 30, 2020).

(c)        Equity Awards.  The Company has granted Executive certain restricted
share units (and related cash-based long-term incentive performance awards) that
were outstanding immediately prior to the Separation Date pursuant to the terms
and conditions of the Company’s equity compensation plan and the restricted
share unit award agreement(s) between the Parties (collectively, the “Restricted
Share Units”).  The Restricted Share Units that remain outstanding immediately
prior to the Separation Date shall vest, to the extent provided under the terms
and conditions of the applicable award agreement(s), as if Executive’s
employment were terminated without “cause” on the Separation Date.  Any vested
Restricted Share Units will be paid to Executive in accordance with the terms,
and subject to the conditions, of the award agreement(s) (the “Equity
Agreements”), and any unvested Restricted Share Units will be forfeited.

(d)        Health Insurance.  If Executive timely elects continued health and
dental coverage under COBRA, the Company will pay Executive’s full cost of his
COBRA premiums to continue his coverage (including coverage for his eligible
dependents, if applicable) (the “COBRA Premiums”) for the 1 year period
commencing on July 1, 2019  (the “COBRA Premium Period”).  The COBRA Premium
Period runs concurrently with the COBRA continuation period; provided that
Executive may elect to pay for the last six months of the 18-month COBRA
continuation period.  During the COBRA Premium Period, an amount equal to the
applicable COBRA Premiums (or such other amounts as may be required by law) will
be included in Executive’s income for tax purposes to the extent required by
applicable law and the Company may withhold taxes from Executive’s other
compensation for this purpose.  Notwithstanding the foregoing, if Executive
becomes re-employed with another employer and is eligible to receive
substantially





2




equivalent health benefits under another employer-provided plan, then the
Company’s payment obligations and Executive’s right to the subsidized premium
payments as described in this Section 3(d) shall cease.

(e)        Relocation.  The Company shall reimburse Executive for the reasonable
expenses incurred in terminating his apartment lease, which reimbursement shall
be payable within 30 calendar days after receiving supporting documentation,
provided that the Company receives all documentation no later than November 15,
2019.  In addition, the Company shall reimburse Executive for the reasonable
expenses incurred in relocating Executive’s personal good to his principal
residence in Arkansas (including packing,  moving, transportation and unloading
expenses), subject to a cap of $5,000, which reimbursement shall be payable
within 30 calendar days after receiving supporting documentation, provided that
the Company receives all documentation no later than November 15, 2019.

4.         Release of Claims.  Executive shall execute and deliver the Release
to the Company within 21 calendar days following the Separation Date (the
“Release Period”).  If Executive fails to execute and deliver the Release to the
Company during the Release Period, or if the Release is revoked by Executive
before it has become irrevocable pursuant to its terms, Executive will not be
entitled to any payment or benefit under Section 3 of this Agreement.

5.         Employment Agreement.  Executive acknowledges that the payments and
arrangements contained in this Agreement shall constitute full and complete
satisfaction of any and all payments and benefits to which Executive may be
entitled as a result of his employment with the Company and the termination
thereof.  Executive agrees that, as of the Separation Date, this Agreement
supersedes and replaces the severance terms of the Employment Agreement between
Executive and the Company dated as of July 31, 2018 (the “Employment Agreement”)
and that, provided the Company observes its obligations under this Agreement,
the Company has no further obligations to make any payments or provide any
benefits to Executive under the terms of the Employment Agreement. 
Notwithstanding the foregoing and the termination of Executive’s employment with
the Company, Executive and the Company each acknowledge and agree that the
following terms and conditions of the Employment Agreement remain in effect, as
modified below:

(a)        Section 2(f), Compensation Recovery Policy, and Executive
acknowledges that he shall remain subject to the provisions of the Compensation
Recoupment Policy Acknowledgement and Agreement and the related Compensation
Recovery Policy between the Company and the Executive, as in effect on the
Separation Date, which agreement and Policy shall survive and continue in full
force and effect notwithstanding the termination of Executive’s employment and
shall be applicable to payments made and to be made by the Company to Executive
under either of Sections 2 and 3 of this Agreement;

(b)        Section 3(g), Indemnification and Insurance;

(c)        Section 7, Work Product;





3




(d)        Section 8, Confidential Information;

(e)        Section 9, Non-compete; Non-solicitation;

(f)        Section 10, Remedies; and

(g)        Section 11, Cooperation in Investigations and Proceedings; provided
that, in addition to his obligations under Section 11 of the Employment
Agreement, at the request of the Chief Executive Officer of the Company,
Executive shall also make himself available (by telephone or otherwise) at
reasonable times during normal business hours and on reasonable notice, to
conscientiously and in good faith perform consulting services related to the
successful transition of his duties as Chief Financial Officer for a period of
up to 90 calendar days after the Separation Date (the “Consulting Services”),
 and shall receive no additional consideration for such Consulting Services,
over and above the amounts or benefits paid or provided under Section 3 hereof
 (but Executive’s reasonable travel expenses associated therewith shall be
reimbursed in accordance with Company policies).

6.         Return of Property.  In addition to, and not in lieu of, Executive’s
obligations to return certain property to the Company under Section 8 of the
Employment Agreement, by not later than June 24, 2019, Executive shall return to
the Company all items of Company property previously in his possession,
including without limitation, keys, credit cards, telephone calling cards,
computer hardware and software, cellular and portable telephone equipment,
manuals, books, notebooks, financial statements, reports and other
documents.  For the avoidance of doubt, Executive is entitled to retain his
personal cell phone and cellular telephone number. Notwithstanding the
foregoing, in connection with Executive’s role as a consultant following the
Separation Date in accordance with Section 5(g) above, during the 90-day
consulting period Executive may keep in his possession items of Company property
that are identified by the Company as appropriate for such role.

7.         Non-Disparagement.

(a)        Executive agrees that he will not do or say anything that could
reasonably be expected to disparage or impact negatively the name or reputation
in the marketplace of the Company or any of its affiliates, employees, officers,
directors, stockholders, members, principals or assigns.  Subject to Executive’s
continuing obligations to comply with Section 8 (Confidential Information) of
the Employment Agreement as provided herein, nothing in this Section 7 shall
preclude Executive from responding truthfully to any legal process or truthfully
testifying in a legal or regulatory proceeding, provided that, to the extent
permitted by law, Executive promptly informs the Company of any such obligation
prior to participating in any such proceedings.

(b)        The Company agrees that it will not release any information or make
any statements, and its officers and directors shall not do or say anything that
could reasonably be expected to disparage or impact negatively the name or
reputation in the marketplace of Executive.  Nothing herein shall preclude the
Company or any of its affiliates, employees, officers, directors,





4




stockholders, members, principals or assigns from responding truthfully to any
legal process or truthfully testifying in a legal or regulatory proceeding,
provided that to the extent permitted by law, the Company will promptly inform
Executive in advance if it has reason to believe such response or testimony will
directly relate to Executive, or preclude the Company from complying with
applicable disclosure requirements.

8.         Miscellaneous.

(a)        Section 409A.  The intent of the Parties is that payments and
benefits under this Agreement comply with Section 409A of the Code
(“Section 409A”) or are exempt therefrom and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance
therewith.  If Executive notifies the Company (with specificity as to the reason
therefor) that Executive believes that any provision of this Agreement would
cause Executive to incur any additional tax or interest under Section 409A and
the Company concurs with such belief or the Company (without any obligation
whatsoever to do so) independently makes such determination, the Company shall,
after consulting with Executive, reform such provision in a manner that is
economically neutral to the Company to attempt to comply with Section 409A
through good faith modifications to the minimum extent reasonably appropriate to
conform with Section 409A.  The Parties hereby acknowledge and agree that
(i) the payments and benefits due to Executive under Section 3 above are payable
or provided on account of Executive’s “separation from service” within the
meaning of Section 409A, (ii) the payments and benefits under this Agreement are
intended to be treated as separate payments for purposes of Section 409A, and
(iii) Executive is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code.  Notwithstanding any provision of this
Agreement to the contrary, any payment under this Agreement that is considered
nonqualified deferred compensation subject to Section 409A shall be paid no
earlier than (1) the date that is six months after the date of Executive’s
separation from service for any reason other than death, or (2) the date of
Executive’s death.  In no event may Executive, directly or indirectly, designate
the calendar year of any payment under this Agreement.

(b)        Withholding.  The Company or its affiliates, as applicable, may
withhold from any amounts payable or benefits provided under this Agreement such
Federal, state, local, foreign or other taxes as shall be required to be
withheld pursuant to any applicable law or regulation.  Notwithstanding the
foregoing, Executive shall be solely responsible and liable for the satisfaction
of all taxes, interest and penalties that may be imposed on Executive in
connection with this Agreement (including any taxes, interest and penalties
under Section 409A of the Code), and neither the Company nor its affiliates
shall have any obligation to indemnify or otherwise hold Executive harmless from
any or all of such taxes, interest or penalties.

(c)        Severability.  In construing this Agreement, if any portion of this
Agreement shall be found to be invalid or unenforceable, the remaining terms and
provisions of this Agreement shall be given effect to the maximum extent
permitted without considering the void, invalid or unenforceable provision.

(d)        Successors.  This Agreement is personal to Executive and without the
prior written consent of the Company shall not be assignable by Executive other
than by will or the laws of descent and distribution.  This Agreement shall
inure to the benefit of and be enforceable by Executive’s surviving spouse,
heirs, and legal representatives.  This Agreement shall inure to the





5




benefit of and be binding upon the Company and its affiliates, and their
respective successors and assigns.

(e)        Final and Entire Agreement; Amendment.  This Agreement, together with
the Release,  the surviving portions of the Employment Agreement, Equity Awards
and Compensation Recoupment Policy, represents the final and entire agreement
between the Parties with respect to the subject matter hereof and supersedes all
prior agreements, negotiations and discussions between the Parties hereto and/or
their respective counsel with respect to the subject matter hereof.  Any
amendment to this Agreement must be in writing, signed by duly authorized
representatives of the Parties, and stating the intent of the Parties to amend
this Agreement.

(f)        Representation By Counsel.  Each of the Parties acknowledges that it
or he has had the opportunity to consult with legal counsel of its or his choice
prior to the execution of this Agreement and the Release.  Without limiting the
generality of the foregoing, Executive acknowledges that he has had the
opportunity to consult with his own independent legal counsel to review this
Agreement for purposes of compliance with the requirements of Section 409A or an
exemption therefrom, and that he is relying solely on the advice of his
independent legal counsel for such purposes.  Moreover, the Parties acknowledge
that they have participated jointly in the negotiation and drafting of this
Agreement and the Release.  If any ambiguity or question of intent or
interpretation arises, this Agreement and the Release shall be construed as if
drafted jointly by the parties hereto, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
of the provisions of this Agreement.

(g)        Governing Law; Jurisdiction.  This Agreement and the Release shall be
governed by and construed in accordance with the laws of the State of Georgia,
without reference to conflict of laws principles.  Each Party (i) agrees that
any action arising out of or relating to this Agreement or Executive’s
employment by the Company shall be brought exclusively in the Superior Court of
Dekalb County, Georgia or the United States District Court for the Northern
District of Georgia, (ii) accepts for itself and in respect of its property,
generally and unconditionally, the jurisdiction of those courts, and (iii)
irrevocably waives any objection, including, without limitation, any objection
to the laying of venue or based on the grounds of forum non conveniens, which it
may now or hereafter have to the bringing of any action in those
jurisdictions.   EACH PARTY WAIVES ITS OR HIS RIGHT TO TRIAL BY JURY AS TO ALL
CLAIMS REGARDING, OR ARISING UNDER, THE TERMS OF THIS AGREEMENT.  The Parties
further agree that the prevailing party (by judgment, court order or negotiated
private settlement) in any action to enforce its or his rights under this
Agreement shall be entitled to recover payment from the non-prevailing party of
the prevailing party’s reasonable costs, expenses and attorneys’ fees, as well
as expert witness fees and expenses, incurred in connection with any such
action.

(h)        Notices.  All notices and other communications hereunder shall be in
writing and shall be given by hand delivery or overnight courier to the other
Party or by registered or certified mail, return receipt requested, postage
prepaid, or by overnight courier, addressed as follows:

If to Executive: at Executive’s most recent address on the records of the
Company;





6




If to the Company:  Williams Industrial Services Group Inc., 100 Crescent Centre
Parkway, Suite 1240, Tucker, GA 30084, Attention: General Counsel;

or to such other address as either Party shall have furnished to the other in
writing in accordance herewith.  Any notice under this Agreement will be deemed
to have been given: when delivered, if given by hand delivery; three calendar
days after having been mailed, if given by registered or certified mail; and on
the date on which delivery was first attempted by the overnight courier, if sent
by overnight courier.

(i)         Counterparts.  This Agreement may be executed in one or more
counterparts (including by means of facsimile or other electronic transmission),
each of which shall be deemed an original, but all of which taken together shall
constitute one original instrument.

(j)         Inconsistent Agreements.  To the extent of a conflict or
inconsistency between this Agreement and the Employment Agreement, this
Agreement shall control.

IN WITNESS WHEREOF, the Parties hereto have each executed this Agreement as of
the date first above written.

 

 

WILLIAMS INDUSTRIAL SERVICES GROUP INC.

    

EXECUTIVE

 

 

 

 

 

 

By:

/s/ Tracy D. Pagliara

 

/s/ Timothy M. Howsman

 

Tracy D. Pagliara

 

Timothy M. Howsman

 

President and Chief Executive Officer

 

 

 

 



7




EXHIBIT A

GENERAL RELEASE

This General Release (this “Release”) is made and entered into as of this 24th
day of June, 2019, by and between Williams Industrial Services Group Inc. (the
“Company”) and Timothy M. Howsman (“Executive”).

1.         Employment Status.  Executive’s employment with the Company and its
affiliates terminated effective as of June 21, 2019 (the “Separation Date”).

2.         Payments and Benefits.  Upon the effectiveness of the terms set forth
herein, the Company shall provide Executive with the payments and benefits
(collectively, the “Severance Benefits”) set forth in Section 3 of the
Separation Agreement between Executive and the Company dated as of June 24, 2019
(the “Separation Agreement”), upon the terms, and subject to the conditions, of
the Separation Agreement.  For the avoidance of doubt, Executive acknowledges
that unless and until this Release becomes effective and irrevocable pursuant to
its terms, he will not be entitled to receive any of the Severance Benefits.
 Executive agrees that Executive has been fully compensated for all work
performed through the Separation Date, and is not entitled to receive any
additional payments as wages, vacation or bonuses except as otherwise provided
under Sections 2 and 3 of the Separation Agreement.

3.         No Liability.  This Release does not constitute an admission by the
Company or its affiliates or their respective officers, directors, partners,
agents, or employees, or by Executive, of any unlawful acts or of any violation
of federal, state or local laws.

4.         Release.  In consideration of the Severance Benefits, Executive for
himself, his heirs, administrators, representatives, executors, successors and
assigns (collectively, “Releasors”) does hereby irrevocably and unconditionally
release, acquit and forever discharge the Company, its respective affiliates and
their respective successors and assigns (the “Company Group”) and each of its
officers, directors, partners, agents, and former and current employees,
including without limitation all persons acting by, through, under or in concert
with any of them (collectively, “Releasees”), and each of them, from any and all
claims, demands, actions, causes of action, costs, expenses, attorney fees, and
all liability whatsoever, whether known or unknown, fixed or contingent, which
Executive has, had, or may ever have against the Releasees relating to or
arising out of Executive’s employment or separation from employment with the
Company Group, from the beginning of time and up to and including the date
Executive executes this Release.  This Release includes, without limitation,
(a) law or equity claims; (b) contract (express or implied) or tort claims;
(c) claims for wrongful discharge, retaliatory discharge, whistle blowing,
libel, slander, defamation, unpaid compensation, intentional infliction of
emotional distress, fraud, public policy contract or tort, and implied covenant
of good faith and fair dealing; (d) claims under or associated with any of the
Company Group’s incentive compensation plans or arrangements; (e) claims arising
under any federal, state, or local laws of any jurisdiction that prohibit age,
sex, race, national origin, color, disability, religion, veteran, military
status, sexual orientation, or any other form of discrimination, harassment, or
retaliation (including without limitation under the Age Discrimination in
Employment Act of 1967 as amended by the Older Workers Benefit Protection Act
(“ADEA”), Title VII of the Civil Rights Act of 1964 as amended by the Civil
Rights Act of 1991, the Equal Pay Act of 1963, and the Americans with
Disabilities Act of 1990, the





A-1




Rehabilitation Act, the Family and Medical Leave Act, the Sarbanes-Oxley Act,
the Employee Polygraph Protection Act, the Uniformed Services Employment and
Reemployment Rights Act of 1994, the Genetic Information Nondiscrimination Act
of 2008 (“GINA”), the Fair Labor Standards Act (“FLSA”), the Lilly Ledbetter
Fair Pay Act or any other foreign, federal, state or local law or judicial
decision); (f) claims arising under the Employee Retirement Income Security Act;
and (g) any other statutory or common law claims related to Executive’s
employment with the Company Group or the separation of Executive’s employment
with the Company Group.

Without limiting the foregoing paragraph, Executive represents that he
understands that this Release specifically releases and waives any claims of age
discrimination, known or unknown, that Executive may have against the Company
Group as of the date he signs this Release.  This Release specifically includes
a waiver of rights and claims under the Age Discrimination in Employment Act of
1967, as amended, and the Older Workers Benefit Protection Act.  Executive
acknowledges that as of the date he signs this Release, he may have certain
rights or claims under the Age Discrimination in Employment Act, 29 U.S.C. §626
and he voluntarily relinquishes any such rights or claims by signing this
Release.

Notwithstanding the foregoing provisions of this Section 4, nothing herein shall
release the Company Group from (i) any obligation under, or continued or
preserved by, the Separation Agreement, including, without limitation, Section 2
or Section 3 of the Separation Agreement; (ii) any obligation to provide all
benefit entitlements under any Company benefit or welfare plan that were vested
as of the Separation Date, including the Company’s 401(k) plan and the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended; (iii)
Executive’s rights of indemnification and directors and officers liability
insurance as in effect as of the Separation Date; and (iv) any rights or claims
that relate to events or circumstances that occur after the date that Executive
executes this Release.

5.         Bar.  Executive acknowledges and agrees that if he should hereafter
make any claim or demand or commence or threaten to commence any action, claim
or proceeding against the Releasees with respect to any cause, matter or thing
which is the subject of the release under Section 4 of this Release, this
Release may be raised as a complete bar to any such action, claim or proceeding,
and the applicable Releasee may recover from Executive all costs incurred in
connection with such action, claim or proceeding, including attorneys’ fees,
along with the Severance Benefits.

6.         Right to Engage in Protected Activity.  Nothing contained in this
Release limits Executive’s ability to file a charge or complaint with any
federal, state or local governmental agency or commission (a “Government
Agency”).  In addition, nothing in this Release, the Separation Agreement or any
other Company agreement, policy, practice, procedure, directive or instruction
shall prohibit Executive from reporting possible violations of federal, state or
local laws or regulations to any Government Agency or making other disclosures
that are protected under the whistleblower provisions of federal, state or local
laws or regulations.  Executive does not need prior authorization of any kind to
make any such reports or disclosures and Executive is not required to notify the
Company that Executive has made such reports or disclosures.  If Executive files
any charge or complaint with any Government Agency, and if the Government Agency
pursues any claim on Executive’s behalf, or if any other third party pursues any
claim on Executive’s behalf, Executive waives any right to monetary or other
individualized relief (either





A-2




individually, or as part of any collective or class action) from the Releasees
that arises out of alleged facts or circumstances on or before the effective
date of this Release; provided that nothing in this Release or the Separation
Agreement limits any right Executive may have to receive a whistleblower award
or bounty for information provided to the Securities and Exchange Commission or
other Government Agency.

7.         Governing Law; Venue.  This Release shall be governed, construed,
interpreted and enforced in accordance with the substantive laws of the State of
Georgia, without regard to conflicts of law principles.  Venue for purposes of
this Release shall be the same as that in the Separation Agreement.

8.         Acknowledgment.  Executive has read this Release, understands it, and
voluntarily accepts its terms, and Executive acknowledges that he has been
advised by the Company to seek the advice of legal counsel (at Executive’s cost)
before entering into this Release.  Executive acknowledges that he was given a
period of 21 calendar days within which to consider and execute this Release,
and to the extent that he executes this Release before the expiration of the
21-day period, he does so knowingly and voluntarily and only after consulting
his attorney.  Executive acknowledges and agrees that the promises made by the
Company Group hereunder represent substantial value over and above that to which
Executive would otherwise be entitled.  Executive acknowledges and reconfirms
the promises in Sections 7, 8, 9, 10 and 11 of the Employment Agreement between
Executive and the Company dated as of July 31, 2018.

9.         Revocation.  Executive has a period of 7 calendar days following the
execution of this Release during which Executive may revoke this Release by
delivering written notice to the Company in the manner specified in
Section 8(h) of the Separation Agreement, and this Release shall not become
effective or enforceable until such revocation period has expired.  Executive
understands that if he revokes this Release, it will be null and void in its
entirety, and he will not be entitled to any payments or benefits provided in
this Release, including without limitation any Severance Benefits pursuant to
Section 3 of the Separation Agreement.

10.       Miscellaneous.  This Release, together with the Separation Agreement
and the other documents referenced therein, is the complete understanding
between Executive and the Company Group in respect of the subject matter of this
Release and supersedes all prior agreements relating to Executive’s employment
with the Company Group, in each case, except as specifically excluded by this
Release.  Executive has not relied upon any representations, promises or
agreements of any kind except those set forth herein in signing this
Release.  In the event that any provision of this Release should be held to be
invalid or unenforceable each and all of the other provisions of this Release
shall remain in full force and effect.  If any provision of this Release is
found to be invalid or unenforceable, such provision shall be modified as
necessary to permit this Release to be upheld and enforced to the maximum extent
permitted by law.  Executive agrees to execute such other documents and take
such further actions as reasonably may be required by the Company Group to carry
out the provisions of this Release.

11.       Counterparts; Electronic Transmission.  This Release may be executed
by the parties hereto in counterparts, which taken together shall be deemed one
original. Any facsimile or electronically transmitted copies hereto or signature
hereon shall, for all purposes, be deemed originals.





A-3




IN WITNESS WHEREOF, the Parties hereto have each executed this Release as of the
date first above written.

 

WILLIAMS INDUSTRIAL SERVICES GROUP INC.

    

EXECUTIVE

 

 

 

 

 

 

By:

/s/ Tracy D. Pagliara

 

/s/ Timothy M. Howsman

 

Tracy D. Pagliara

 

Timothy M. Howsman

 

President and Chief Executive Officer

 

 

 

A-4

